“So wef

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

je ee ee ee ke ee eer ee ew ee ee Be ee ee xX

STEVEN MATZURA, on behalf of himself and all:
other persons similarly situated,

MEMORANDUM DECISION
. AND ORDER
Plaintiff, :
. 19 Civ. 8568 (GBD)

-against- :

BLACKTHORNE CORPORATION, :

Defendant. :

a x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in this matter,
the Clerk of Court is hereby ORDERED to close the above-captioned action, without prejudice to restoring
the action to this Court’s docket if an application to restore is made within sixty (60) days.

All conferences previously scheduled are adjourned sine die.

Dated: New York, New York

April 14, 2020
SO ORDERED.

hick 6 =
United oe District Judge

 

 
